Appeal from judgment, Supreme Court, Bronx County (Stephen Lloyd Barrett, J.), rendered July 2, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, 5 to 10 years and 2Vi to 5 years, respectively, unanimously held in abeyance, the motion to relieve counsel of his assignment granted and new counsel assigned.
Counsel has failed to raise and analyze a potentially meritorious issue concerning defendant’s conviction for criminal possession of a controlled substance in the fifth degree (Penal Law § 220.06 [5]), namely, whether the People proved the weight requirement under that statute (see, People v Ryan, 82 NY2d 497). "Since our own review cannot substitute for the single-minded advocacy of appellate counsel, assignment of new appellate counsel is required.” (People v Guerrone, 197 AD2d 460, 461.) Concur—Sullivan, J. R, Ellerin, Kupferman and Williams, JJ.